J-A22026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ANDREW KUNDRATIC                         :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 SOPHIA KUNDRATIC A/K/A SOPHIA            :    No. 1927 MDA 2019
 THOMAS                                   :

             Appeal from the Order Entered November 1, 2019
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                               4975-2006


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                          FILED JANUARY 22, 2021

      Appellant, Andrew Kundratic, appeals pro se from the November 1, 2019

order dismissing five petitions relating to the divorce proceedings between

Appellant and Appellee, Sophia Kundratic. The order also barred Appellant

from filing any further petitions for relief on matters that were finally

adjudicated before the Court of Common Pleas of Luzerne County.            After

careful review, we affirm.

      This is an appeal from the trial court’s order dismissing several petitions

relating to divorce proceedings initiated in 2006. Although a divorce decree

was entered on September 22, 2011, Appellant has generated numerous

filings in state and federal courts since that time that have resulted in

extremely contentious proceedings. See, e.g., Kundratic v. Thomas, __

A.3d __, 115 M.D. 2018 (Pa. Cmwlth. filed August 1, 2019) (unpublished
J-A22026-20



memorandum at *1, n. 2) (noting the contentiousness of the parties’ divorce

proceeding and citing ten different lawsuits relating to the divorce filed in

various state and federal courts).

      The trial court set forth the following history:

            [Appellant] has once again requested this [c]ourt to review
      and redo the divorce he filed in 2006. It was a long and extremely
      contentious divorce wherein [Appellant] used numerous
      attorneys, many judges have been involved, and he filed many
      state court appeals as well as complaints in the federal courts.

            Currently before the [c]ourt is a pro se Petition that mirrors
      a previous petition that was before the Honorable Senior Judge
      Harold F. Woelful, Jr., who, after a thorough examination of
      [Appellant’s] complaints, issued an Order on March 28, 2017. The
      Order addressed the issues, claims, and arguments of [Appellant]
      arising from the divorce proceeding and ancillary matters. No
      appeal was taken from that Order[,] and it is therefore a final
      Order, binding upon the parties, as well as this jurist currently
      assigned.

Order, 11/1/19, at 1.

      In its November 1, 2019 Order, the trial court ordered as follows:

      1. [Appellant’s] Petition for Rental Owed and Asset Re-Valuation
         is DENIED AND DISMISSED with prejudice;

      2. [Appellant’s] Petition for Contempt             is   DENIED   AND
         DISMISSED with prejudice; and

      3. [Appellant’s] Petition for Void Judgments is DENIED AND
         DISMISSED with prejudice; and

      4. [Appellant’s] Petition for Emergency/Special Injunctions and
         Requests to Truncate Response Time is DENIED AND
         DISMISSED with prejudice.

      5. [Appellant’s] Petition to transfer venue is DENIED AND
         DISMISSED with prejudice.


                                      -2-
J-A22026-20



Order, 11/1/19, at unnumbered 2-3 (emphasis in original).

      In the November order, the trial court also noted that Appellant raised

several claims in different forums prior to the March 28, 2017 order, relating

to the equitable distribution of marital property. Order, 11/1/19, at 2. The

court further held that the March order “resolved all claims that were made or

were able to be made with the intention of finally concluding the proceeding.”

Id.   Finally, the November 1, 2019 order barred Appellant from filing any

further petitions for relief based on matters that were the subject of final

orders from that or another court. Id.

      Appellant filed a pro se notice of appeal on November 26, 2019. On

December 4, 2019, the trial court ordered Appellant to file a Pa.R.A.P. 1925(b)

statement within thirty days of the order. Order, 12/4/19. Appellant filed

Plaintiff’s Statement of the Matters Complained of on Appeal on December 20,

2019. Appellant’s statement is thirteen pages long and includes fifteen points

of error, many containing additional sub-points of error. Plaintiff’s Statement

of the Matters Complained of on Appeal, 12/20/19.

      Appellant presents the following questions for our review, verbatim:

      I. Whether the lower court erred in stating the March 28, 2017
         ORDER being a final divorce order?

      II. Whether any ORDER can be attacked at anytime for fraud?

      III. Whether recused judges signing ORDERS and being out of
          jurisdiction?

      IV. Whether judge Woelfel’s scheme to artificially finalize the
          divorce through the means of fraud upon the courts, abuse of


                                     -3-
J-A22026-20


         discretion, obstructing justice and filing ORDER to wrong
         docket.

      V. Whether the lower court erred in the April 14, 2016 ORDER by
         changing the terms of the original marital property agreement
         which allowed the felonious crime of opposing party to illegally
         transferring the marital properties.

      VI. Whether the courts erred in the March 28, 2017 ORDER by
          using stale dollar values from the Nov 10, 2009 divorce
          Master’s ORDER and not present day values?

      VII. Whether the ex-wife illegally embezzled the husband’s
         awarded 401k and retirement accounts?

      VIII. Whether the Nov 10, 2009 divorce Master’s ORDER being a
         VOID Judgment from acts of theft, misrepresentation, attorney
         misconduct, appraisal fraud, spoliation of evidence, obstructing
         just and fraud upon the courts?

      IX.Whether the divorce Master misapplication of law and abuse of
         discretion warrants ORDERS as VOID judgments?

      X. Whether ex-wife rewarding of APL through the many acts by
         her own party’s fraud upon the courts, misrepresentation,
         attorney misconduct, spoliation of evidence and obstructed
         justice among many others should be returned to husband?

      XI.Whether this courts administrative duties is to report felonies
         to the proper authorities and agencies when brought to their
         attention?

      XII. Whether the courts need to apply sanctions against the
         state actors for their wantonly and willful acts?

Appellant’s Brief at 4-6.

      Preliminarily, we note that Appellant’s 1925(b) Statement is not a

concise statement of matters complained of on appeal as required by Pa.R.A.P.

1925(b)(4)(ii) and (iv), which mandates that the statement shall concisely

identify each error that an appellant intends to raise and requires that the


                                     -4-
J-A22026-20



statement not be redundant or provide lengthy explanations or alleged error,

respectively. Pa.R.A.P. 1925(b)(4)(ii), (iv). Given the length and rambling

nature of Appellant’s 1925(b) statement, we find waiver on those grounds.

See Satiro v. Manino, 237 A.3d 1145, 1151 (Pa. Super. 2020) (finding

waiver despite the appellant’s pro se status “when issues on appeal are so

voluminous and vague that the court must guess at what they are, there can

be no meaningful appellate review and the issues are waived.”). See also

Kanter v. Epstein, 866 A.2d 394, 401 (Pa. 2004) (finding waiver where

appellants raised “an outrageous number of issues,” and the trial court was

unable to determine which issues the appellant intended to raise on appeal);

Jones v. Jones, 878 A.2d 86, 89-90 (Pa. Super. 2005) (finding waiver where

the appellant raised twenty-nine issues in her seven-page Rule 1925(b)

statement).

      Even if we did not find waiver on those grounds, Appellant would be due

no relief. Following a review of Appellant’s excessive Rule 1925(b) statement,

we have determined that questions II, V, VI, VIII, IX, X, and XII are raised

for the first time in Appellant’s brief and are not included in his Rule 1925(b)

statement. It is well established in this Commonwealth that issues not raised

in a Rule 1925(b) statement will be deemed waived for purposes of appellate

review. Hess v. Fox Rothschild, LLP, 925 A.2d 798, 804 (Pa. Super. 2007).

Thus, if this Court had not found waiver based upon Appellant’s 1925(b)

statement, we would address only issues I, III, IV, VII, and XI. Those issues,

however, succumb to other bases of waiver, as noted below.

                                     -5-
J-A22026-20



      We note that Appellant has failed to provide citation to relevant case law

in support of several of his arguments. Appellant’s first issue is a conclusion

of law which he fails to develop with well-reasoned legal argument. In his

third issue, Appellant fails to demonstrate that he raised a timely objection in

the trial court to recused judges signing previous orders. Furthermore, we

note that Appellant has failed to provide citation to relevant case law in

support of the remaining issues. In his discussion of his fourth issue, relating

to alleged fraud committed by Appellee and the court, Appellant cites no

relevant case law and instead relies on unpersuasive federal case law.

Appellant’s Brief at 29.   Appellant’s argument in support of issue seven is

entirely devoid of citation to case law, relevant or otherwise. Appellant’s Brief

at 32-34.   In issue eleven, Appellant fails to cite anything other than two

sections of the United States Code, neither of which is persuasive in the instant

matter. As this Court noted in an earlier iteration of the appeal before us,

“Husband’s allegations are difficult to decipher, his citations to federal

authority are not persuasive, and he has failed generally to present a reasoned

legal argument. We will not scour the record to find support for Husband’s

allegations, nor will we develop his argument for him.”           Kundratic v.

Kundratic, 135 A.3d 660, 501 MDA 2015, at *4 (Pa. Super. filed

December 15, 2015).

      For all the forgoing reasons, we conclude Appellant’s issues are waived.

Accordingly, we affirm the November 1, 2019 order.

      Order affirmed.

                                      -6-
J-A22026-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/22/2021




                          -7-